Citation Nr: 0000574	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  99-01 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a psychiatric condition.

2.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a stomach condition.

3.  Entitlement to service connection for a dental condition 
secondary to a stomach disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
October 1970.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida.

A hearing was held in June 1999, in Washington, DC, before 
Jack W. Blasingame, who is the Board member rendering the 
determination in this claim and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107 (West Supp. 1996)(amending 38 U.S.C.A. § 7102(b) (West 
1991)).  A transcript of the hearing was produced and has 
been included in the claims folder for review.


REMAND

As reported above, the veteran provided testimony before the 
Board in June 1999.  During the course of that testimony, the 
Board concluded that a remand was in order for the purpose of 
obtaining additional medical documents as well as having the 
veteran undergo various medical examinations.  

Additionally, it was further suggested that the veteran was 
now suffering from a dental condition that has been 
proximately caused by a stomach condition.  As such, he has 
asked for VA compensation benefits for this condition.  The 
Board finds that all of the issues raised are intertwined 
with one another and with the veteran's request to reopen his 
claim for entitlement to service connection for stomach and 
psychiatric disabilities.  It is the Board's opinion that in 
order to address all of the issues in a clear and concise 
manner, this case should be remanded, and considered again by 
the RO prior to the Board's final appellate decision.  This 
action would prevent a disjointed decision and/or piecemeal 
litigation.  See Fugere v. Derwinski, 1 Vet. App. 103 (1990); 
972 F.2d 331 (Fed. Cir. 1992).

Consequently, the Board finds that the case must be remanded 
so that the RO may consider all of the issues noted on the 
first page of this decision.  Also, in order to accomplish 
this requirement, additional medical development is required.  
Accordingly, this case is remanded for the following actions:

1.  The RO should ask the veteran for the 
names and addresses of all physicians who 
have treated subsequent to service for 
any dental, stomach, and psychiatric 
conditions since his discharge from the 
US Navy in 1970.  The RO should then 
obtain and associate with the claims 
folder all treatment records of the 
veteran from such health care providers.  
Of particular interest are any progress 
notes, special studies, x-ray films, 
laboratory tests, and technicians' 
reports of the veteran's treatment during 
the years 1970 through 1980.  If no 
records exist, it should be so noted in 
the record.

2.  The veteran is to be afforded an 
examination by an oral surgeon to 
ascertain the current severity of any 
oral condition from which the veteran now 
suffers.  All indicated special studies 
should be accomplished and the examiner 
should express an opinion as to whether 
any found condition is due to the 
veteran's military service or any other 
physical condition/disability from which 
the veteran may now suffer.  The examiner 
should set forth reasoning underlying the 
final diagnosis.  The claims folder and 
this Remand must be made available to the 
examiner for review prior to the 
examination.

3.  The veteran is to be afforded a 
special psychiatric examination for the 
purpose of ascertaining whether the 
veteran now suffers from a mental 
disability related to his military 
service.  Moreover, the examination 
should also address whether any found 
condition is related to the veteran's 
past drug usage - whether said usage was 
legal or illegal.  All indicated special 
studies should be accomplished and the 
examiner should set forth reasoning 
underlying the final diagnosis.  The 
claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.

4.  The veteran is to be afforded a 
special gastrointestinal examination to 
ascertain the current nature and extent 
of the veteran's complaints relating to 
stomach.  All indicated special studies 
should be accomplished and the examiner 
should set forth reasoning underlying the 
final diagnosis.  The RO should request 
that the examiner discuss whether any 
found condition is related to the 
veteran's military service or to any 
ingestion of legal or illegal drugs.  The 
claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.

5.  The RO should review all requested 
reports and determine if they are 
adequate for rating purposes and in 
compliance with this remand.  If they are 
not, they should be returned to the 
originator for supplemental action.

Following completion of the requested development, the 
veteran's claim should be readjudicated.  Notice is hereby 
given to the appellant that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  If the decision remains 
unfavorable, he should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


